947 F.2d 736
Michael Anthony KLIEBERT, Plaintiff-Appellant,v.The UPJOHN COMPANY, et al., Defendants-Appellees.
No. 89-3406.
United States Court of Appeals,Fifth Circuit.
June 3, 1991.

C. John Caskey, Baton Rouge, La., for Michael Anthony Kliebert.
John J. Weigel, Vivian L. Madison, Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for Upjohn Co.
Kathleen A. Manning, Henri Wolbrette, III, McGlinchey, Stafford, Cellini & Lang, New Orleans, La., for Pfizer, Inc.
Wm. F. Bologna, Habans & Bologna, New Orleans, La., for American Cyanamid Co., etc.
Joseph P. Gordon, Jr., Phillip C. Rouse, Henry B. Alsobrook, Jr., Adams & Reese, New Orleans, La., for Bristol-Myers Co. and E.R. Squibb & Sons, Inc.
Appeal from the United States District Court for the Eastern District of Louisiana;  Peter Beer, District Judge.
Before CLARK, Chief Judge, BROWN, POLITZ, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, and BARKSDALE, Circuit Judges.

ORDER

1
The parties have filed with this court a joint stipulation of settlement.   This court having vacated the panel opinion, 915 F.2d 142, by granting rehearing en banc, 923 F.2d 47 (5th Cir.1991), the appeal is DISMISSED.